      Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 1 of 13




 1   Timothy R. Hanigan (SBN 125791)
 2   LANG, HANIGAN & CARVALHO, LLP
     21550 Oxnard Street, Suite 760
 3   Woodland Hills, CA 91367
 4   Tel: (818) 883-5644
     Fax: (818) 704-9372
 5   Attorneys for Objector/Class Member,
 6   Gordon Morgan

 7                    UNITED STATES DISTRICT COURT
 8              FOR THE NORTHERN DISTRICT OF CALIFORNIA
                           OAKLAND DIVISION
 9
     IN RE: LITHIUM ION BATTERIES             Case No. 13-MD-02420 YGR (DMR)
10
     ANTITRUST LITIGATION
11                                            MDL No. 2420
     This Document Relates to:
12
                                              The Honorable Yvonne Gonzalez Rogers
13   INDIRECT PURCHASER ACTIONS
14
     All Indirect Purchaser Actions
15
16
17
18
19
20
21    OBJECTION OF GORDON MORGAN TO THE SETTLEMENTS WITH
     SDI, TOKIN, TOSHIBA AND PANASONIC SETTLEMENTS, AND TO THE
22                    REQUESTED ATTORNEYS’ FEES
23
24
25
26
27
28
     ________________________________________________________________________________
         Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 2 of 13



                                         INTRODUCTION
 1
 2            Class member Gordon Morgan again calls for this Court to exercise its fiduciary
 3   obligation on behalf of the class. In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 994
 4
     (9th Cir. 2010). Mr. Morgan previously complained that 25% from this mega-fund was
 5
 6   too much. Dkt. 1906. The Court agreed, at least in principal, by awarding 10% and

 7   deferring a full award of attorneys’ fees. Dkt. 2005.
 8
              A year-and-a-half later with all settlements in, class counsel now believe they
 9
10   should get 5% more even though the return on class damages dropped from 17.5%1 to

11   11.7%2 over that time. Class counsel seemingly hope to follow in the wake of the Direct
12
     Purchaser Plaintiffs’ counsels’ 30% fee award in the same litigation. Dkt. 2322. But, they
13
     achieved a 39% return on class damages (Dkt. 2171 at 2), nearly four times the return
14
15   class counsel for the Indirect Purchaser Plaintiffs were able to extract from the
16   defendants.
17
              Class counsel here should be capped at a 20% fee from the $113 mega-fund. That
18
19   would allow a .54 multiplier, which is just below the .58 multiplier allowed for DPPs’
20   counsels’ far superior recovery. The millions in excess should be returned to the class.
21
                       STANDING AND PRELIMINARY STATEMENTS
22
              Objector’s full name, address, telephone number, are as follows: Gordon Morgan;
23
24   4701 Ayers, Suite 105; Corpus Christi, TX 77415; (281) 733-4097.
25
              During the class period (January 1, 2000 through May 31, 2011), Mr. Morgan
26
27
     1
         Dkt. 1814 at 9.
28   2
         Dkt. 2487 at 1.
     ________________________________________________________________________________
                                            1
       Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 3 of 13



     purchased and owned numerous devices with those lithium products covered by the
 1
 2   proposed class action settlement, including but not limited to laptop computers, mobile
 3
     phones, smart phones, cameras, video cameras, digital audio players, and power tools.
 4
     Dkt. 1906-1. He bought these products from numerous retailers. Id. As such, he has
 5
 6   standing to make this objection. Mr. Morgan filed a claim online via the settlement
 7   website. Dkt. 1906-2.
 8
            Mr. Morgan is represented by local counsel, Timothy R. Hanigan, Lang, Hanigan
 9
10   & Carvalho, LLP. Mr. Morgan is also represented by Robert Clore and Christopher
11   Bandas of the Bandas Law Firm, P.C., who contemporaneous with this objection, are
12
     moving for pro hac vice admission before this Court.
13
14          The statement of the objections and the grounds therefore are set forth below.

15   Objector relies upon the documents contained in the Court’s file in support of these
16
     objections. Objection is made to any procedures or requirements to object in this case
17
18   that require information or documents other than those that are contained herein on

19   grounds that such requirements
20
            This objection is filed for the purpose of improving the settlement for the benefit
21
     of the class members. Objector incorporates by reference the arguments and authorities
22
23   contained in other filed objections, if any, made in opposition to the fairness,
24
     reasonableness and adequacy of the proposed settlement, the adequacy of class counsel
25
     and to the proposed award of attorneys’ fees and expenses that are not inconsistent with
26
27   this objection.
28

     ________________________________________________________________________________
                                            2
          Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 4 of 13



     I.      IPPs’ counsel should not be awarded the same high-end fee percentage as
 1
             DPPs’ counsel for a far inferior return on damages.
 2
             This Court appropriately refrained from awarding class counsel for Indirect
 3
 4   Purchaser Plaintiffs their full 25% fee request after the last round of settlements given

 5   the aggregate fee up to that stage, $64 million, approached a mega-fund settlement. Dkt.
 6
     2005. Mega-fund settlements generally call for an adjustment downward in light of
 7
 8   decreasing expenses at the higher margins. See e.g., Silverman v. Motorola Sols., Inc., 739 F.3d

 9   956, 958 (7th Cir. 2013) (“There may be some marginal costs of bumping the recovery
10
     from $100 million to $200 million, but as a percentage of the incremental recovery these
11
     costs are bound to be low. It is accordingly hard to justify awarding counsel as much of
12
13   the second hundred million as of the first. The justification for diminishing marginal
14
     rates applies to $50 million and $500 million cases too, not just to $200 million cases.”).
15
             Remarkably, now that the settlements total $113 million, well into mega-fund
16
17   territory, class counsel for the IPPs actually ask for a bump up above the 25%
18   benchmark. The impetus for their brazen request is ostensibly the 30% award for
19
     counsel for the Direct Purchaser Plaintiffs (Dkt. 2322), who recovered a noteworthy
20
21   39% of single damages. Dkt. 2171 at 2. Class counsel for the IPPs request the same
22   30% fee for a much smaller 11.7% return. Dkt. 2487 at 1. That is, class counsel ask for
23
     the same percentage as attorneys who recovered nearly four times as much for their
24
25   clients. Allowing class counsel to recover the same fee as counsel for DPPs would yield a

26   windfall profit from this mega-fund settlement, and should not be indulged. In re
27
     Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 942 (“[w]here awarding 25% of a
28

     ________________________________________________________________________________
                                            3
       Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 5 of 13



     ‘megafund’ would yield windfall profits for class counsel in light of the hours spent on
 1
 2   the case, courts should adjust the benchmark percentage or employ the lodestar method
 3
     instead”) (citing Six (6) Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301, 1311
 4
     (9th Cir. 1990)(“[t]he benchmark percentage should be adjusted, or replaced by a
 5
 6   lodestar calculation, when special circumstances indicate that the percentage recovery
 7   would be either too small or too large in light of the hours devoted to the case or other
 8
     relevant factors”)).
 9
10          The result achieved, the most important factor in determining an appropriate
11   percentage, In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1046 (N.D. Cal. 2008), does
12
     not support the rise above the benchmark. Nor does the “awards made in similar cases”
13
14   factor considering counsel for the DPPs achieved nearly four times as much in terms of

15   recovery of potential damages.
16
            One might reasonably question what happened between May 29, 2017 (when class
17
18   counsel petitioned for 25% from the prior round of settlements) and now to explain the

19   5% increase. The simple answer is DPPs’ counsel obtained their 30% fee. Otherwise,
20
     class counsel are actually now less deserving of a 25% (and certainly 30%) fee. At the
21
     time IPPs’ counsel filed their last fee motion, they had secured 17.5% of IPPs’ single
22
23   damages from the collective $64 million settlements. Dkt. 1814 at 9. Since then, SDI,
24
     Tokin, Toshiba, and Panasonic, to whom class counsel attributed 62% of class damages,
25
     settled for $49 million. That’s around 8% of the $595 million nationwide damages
26
27   attributable to these defendants. Dkt. 2487 at 13. There is no basis for this Court to
28

     ________________________________________________________________________________
                                            4
          Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 6 of 13



     entertain the same 5% push above the benchmark awarded to DPPs’ counsel for IPPs’
 1
 2   counsel for these results.
 3
     II.      Class counsel for IPPs should be given no more than the .58 lodestar
 4            multiplier from DPPs’ counsels’ fee.
 5            Class counsel make much of their $41 million lodestar,3 but only $7 million was
 6
     expended since the last fee motion. As applied to their request for an additional $29.5
 7
 8   million, the multiplier from their $7 million lodestar is above 4. Of course, diminishing

 9   labor necessary to achieve successive millions is the exact predicate for reducing fees
10
     below the benchmark for mega-fund settlements. See e.g., In re Cendant Corp. PRIDES
11
     Litigation, 243 F.3d 722, 736 (3d Cir. 2001).
12
13            Looking at the entire $41 million lodestar relative to class counsels’ total request
14
     of $34 million, the .82 multiplier does not compare favorably to DPP’s counsels’ .58
15
     multiplier. Dkt. 2487 at 2; Dkt. 2322 at 2. If class counsel are awarded some percentage
16
17   of their lodestar, it should be lower than the percentage applied to DPPs’ counsel. A
18   more reasonable 20% fee in the context of a mega-fund would allow an aggregate
19
     $22,690,000 fee, with a slightly lower .54 multiplier. That would amount to an additional
20
21   $18,195,000 award here taking into account the interim $4,495,000.00 already awarded. 4
22   Under no circumstance should IPPs’ counsels’ fee exceed the .58 multiplier given the far
23
     superior recovery for the DPPs.
24
25
26
27
     3
         IPPs’ class counsels’ represented aggregate lodestar is $41,458,223.50. Dkt. 2487 at 2.
28   4
         $113,450,000 x .2 = $22,690,000 - $4,495,000 = $18,195,000.
     ________________________________________________________________________________
                                            5
       Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 7 of 13



     III.   30% is not consistent with typical fees for mega-fund settlements.
 1
 2          Class counsel rely on outliers to claim that 30% would be reasonable from this
 3   mega-fund. The cases they cite involve exceptional recoveries. For example, in Allapattah
 4
     Servs., Inc. v. Exxon Corp., 454 F. Supp. 2d 1185, 1213 (S.D. Fla. 2006) (cited at Dkt. 2847
 5
 6   at 11 n. 55), the court permitted an extraordinary 31% fee from a mega-fund where class

 7   members recovered full compensatory damages after fifteen years of litigation,
 8
     including two trials and appeals before the United States Supreme Court. And in In re
 9
10   TFT-LCD (Flat Panel) Antitrust Litig., No. 07-1827, 2013 WL 1365900 (N.D. Cal. Apr. 3,

11   2013) (cited at Dkt. 2847 at 12 n. 57), the court allowed a 28.5% recovery from a mega-
12
     fund where the class recovered “50% of the potential recovery” after six years of
13
     litigation. (emphasis added). Similarly, in In re: Urethane Antitrust Litig., No. 04-1616-
14
15   JWL, 2016 WL 4060156, at *4-6 (D. Kan. July 29, 2016) (cited at Dkt. 2847 at 11 n. 55),
16   the court awarded 33% from a mega-fund based on “unique circumstances[,]” including
17
     eleven years of litigation and a recovery of 1.4 times actual damages.
18
19          The trends are clear, “typically the percentage award in [megafund cases] is
20   substantially less than the 25% benchmark applicable to class settlements in this Circuit.”
21
     Alexander v. FedEx Ground Package Sys., Inc., 05-CV-00038-EMC, 2016 WL 3351017, at
22
23   *2–3 (N.D. Cal. June 15, 2016). There is “persuasive evidence that ‘the median attorney’s
24   fee award in a sample of 68 ‘megafund’ class action settlements over a 16-year period
25
     was 10.2%.” In re High-Tech Emple. Antitrust Litig., No. 11-CV-02509-LHK, 2015 U.S.
26
27   Dist. LEXIS 118052, at *50, 2015 WL 5158730 (N.D. Cal. Sept. 2, 2015) (also citing a

28   study where the mean award was 12%). Notably, Judge Koh rejected evidence from a
     ________________________________________________________________________________
                                            6
          Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 8 of 13



     different study indicating that the mean and median fee percentages awarded were 17.8%
 1
 2   and 19.5%. See id. at *48-50 (noting that the “study spanned just two years” and “the
 3
     sample size in the ... study is only eight”); Alexander v. FedEx Ground Package Sys., Inc., 05-
 4
     CV-00038-EMC, 2016 WL 3351017, at *2–3 (N.D. Cal. June 15, 2016) (“[t]his data
 5
 6   suggests that a proposed award of 22%, while not without precedent, is well above the
 7   typical range in a megafund case”).
 8
                Thus, while there are outliers in cases where class counsel achieved extraordinary
 9
10   returns on potential damages, the proposed 30% from $113 million “is well above the
11   typical range in a megafund case.” Alexander v. FedEx Ground Package Sys., Inc., 05-CV-
12
     00038-EMC, 2016 WL 3351017, at *3 (awarding 16.4%, which was on “the higher end
13
14   of awards in megafund cases”).

15   IV.        This Court should require Hagens Berman to disclose the fee methodology
16              promised in its bid for co-lead counsel.

17              Mr. Morgan renews his request for the Court to unseal Hagens Berman bid to
18   secure co-lead counsel status filed on March 28, 2013.5 According to Hagens, this bid
19
     “provide[d]for fair compensation while minimizing the impact on the proposed class.” 6
20
21   Hagens justified the sealing and redaction as necessary because the defendants could use
22   the information to gain tactical advantage in making settlement offers.7
23
                Now that all defendants have settled, there is no justification, and certainly no
24
25   compelling reason, for keeping the fee bid hidden from the class. As a matter of

26
     5
27       Dkt. 108-1, ¶¶ 17-18.
     6
         Id. at ¶ 18.
28   7
         Id.
     ________________________________________________________________________________
                                            7
       Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 9 of 13



     transparency to the class members, this Court should order the bid unsealed. See In re
 1
 2   Oracle Sec. Litig., 136 F.R.D. 639 644-647 (N.D. Cal. 1991); Model Rules of Professional
 3
     Conduct, Rule 1.5(b)(“the basis or rate of the fee and expenses for which the client will
 4
     be responsible shall be communicated to the client, preferably in writing, before or
 5
 6   within a reasonable time after commencing the representation. . . . Any changes in the
 7   basis or rate of the fee or expenses shall also be communicated to the client.”); CA ST
 8
     RPC Rule 3-500 (attorneys must “keep a client reasonably informed about significant
 9
10   developments… including promptly complying with reasonable requests for
11   information….”). A sealing order “must be lifted at the earliest possible moment when
12
     the reasons for sealing no longer obtain.” See Cendant Corp., 260 F.3d at 196. This means
13
14   bids may be “submitted under seal to ensure their confidentiality up to the point of selection,”

15   but must then be “unsealed to assure transparency of the selection process.” In re Quintus
16
     Sec. Litig., 148 F. Supp. 2d 967, 975 (N.D. Cal. 2001) (emphasis added). At the very least,
17
18   some portion of the bid must be unsealed, with appropriate redactions for aspects that

19   reasonably relate to strategy. See In re Quintus Sec. Litig., 148 F. Supp. 2d 967, 975 (N.D.
20
     Cal. 2001) (“The bids were submitted under seal to ensure their confidentiality up to the
21
     point of selection, but are, with this order, unsealed to assure transparency of the selection
22
23   process.”) (emphasis added).
24
            Further, to the extent Hagens promised a lower fee, this Court in its fiduciary role
25
     on behalf of the class should hold the firm to its bid. Dugan v. Lloyds TSB Bank, PLC,
26
27   No. 12-2549 WHA, 2014 WL 1647652 (N.D. Cal. April 24, 2014) (“When attorneys
28   promise to restrict the fees to be sought in a fee petition, that ex ante promise should be
     ________________________________________________________________________________
                                            8
         Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 10 of 13



     honored, absent special circumstances”); In re Oracle Secs. Litig., 131 F.R.D. 688, 692
 1
 2   (N.D. Cal. 1990) (Walker, J.) (“[i]t is inherently illogical for lawyers to undertake
 3
     litigation on the basis of the risks and rewards they perceive at the beginning, yet be
 4
     compensated on the basis of the risks and rewards the court perceives at the end of the
 5
 6   litigation”).
 7   V.       If class counsels’ excessive fee request is granted, the settlement itself is
 8            unfair under amended rule 23.
 9            Under amended Rule 23(e), effective December 1, 2018, the Court is required to
10
     “tak[e] into account … the terms of any proposed award of attorney’s fees, including
11
     timing of payment” in determining whether the “relief provided for the class is
12
13   adequate[.]” FED. R. CIV. P. 23(e)(2)(c). Consequently, the excessive 30% of $113 million
14
     request in attorneys’ fees, if granted, would unfairly take millions away from the class,
15
     rendering class recovery inadequate. See also Redman v. RadioShack Corp., 768 F.3 622, 629
16
17   (7th Cir. 2014) (fees should be considered as part of the overall fairness of the settlement
18   “bearing in mind that the higher the fees the less compensation will be received by the
19
     class members”); Pearson v. NBTY, Inc., 772 F.3d 778, 781 (7th Cir. 2014) (considering
20
21   that “class counsel sought and were awarded excessive compensation” in reversing
22   approval of a class action settlement). The provisions included in the settlements
23
     purporting to segregate consideration of attorneys’ fees from settlement fairness8 are no
24
25   longer legally viable under Rule 23 and should be rejected.

26
27
28
     8
         See e.g., Dkt. 2459-1 at 21 ¶ 26.
     ________________________________________________________________________________
                                            9
      Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 11 of 13



                                             Conclusion
 1
 2          Consistent with mega-fund principals and the comparative (and superior)
 3   achievements of DPPs’ counsel, this Court should award class counsel for IPP no more
 4
     than 20% of the $113.45 million settlements. This would allow an aggregate $22,690,000
 5
 6   fee, or an additional $18,195,000, minus the interim $4,495,000.00 already awarded. A

 7   20% award would produce a .54 lodestar multiplier, comparable to DPPs’ counsels’ .58
 8
     multiplier for a recovery that awarded the DPPs nearly four times as much in terms of
 9
10   percentage of single damages. Mr. Morgan also renews his request that Hagens Berman

11   be ordered to disclose what fee they promised in securing co-lead class counsel status,
12
     and further that, to the extent it reveals a fee below 25%, that the Court enforce that
13
     promise used to secure class counsel status. To the extent the full 30% fee is allowed, the
14
15   settlement itself is unfair under Rule 23(e).
16
17
     DATED: May 27, 2019                             Respectfully submitted,
18                                                   /s/ Timothy R. Hanigan
19                                                   Timothy R. Hanigan (125791)
                                                     LANG, HANIGAN &
20                                                   CARVALHO, LLP,
21                                                   21550 Oxnard Street, Suite 760
                                                     Woodland Hills, California 91367
22                                                   (818) 883-5644
23                                                   trhanigan@gmail.com
24
25
26
27
28

     ________________________________________________________________________________
                                            10
      Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 12 of 13



                                              Robert W. Clore
 1
                                              Christopher Bandas
 2                                            BANDAS LAW FIRM, P.C.
                                              500 North Shoreline, Suite 1020
 3
                                              Corpus Christi, TX 78401
 4                                            Tel: (361) 698–5200
                                              Fax: (361) 698-5200
 5
                                              Pro Hac Vice Admission Pending
 6
                                              Counsel Objecting Class Member
 7                                            Gordon Morgan
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ________________________________________________________________________________
                                            11
      Case 4:13-md-02420-YGR Document 2493 Filed 05/27/19 Page 13 of 13



                                      Certificate of Service
 1
 2            The undersigned certifies that today he filed the foregoing Objection on ECF
 3
     which will send electronic notification to all attorneys registered for ECF-filing. The
 4
     foregoing Objection was also mailed today to the Class Action Clerk, United States
 5
 6   District Court for the Northern District of California, 1301 Clay Street, Oakland, CA
 7   96412.
 8
     DATED: May 27, 2019
 9
10                                                 /s/ Timothy R. Hanigan
                                                   Timothy R. Hanigan
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ________________________________________________________________________________
                                            12
